Title: To George Washington from Elias Dayton, 17 June 1782
From: Dayton, Elias
To: Washington, George


                  
                     Sir
                     Chatham June 17th 1782
                  
                  I am honored with two letters from Your Excellency dated the
                     11th: Your Excellencys Orders for sending on Mr Depeyster, provided upon a
                     representation of the matter, it was approved by the Governor together with his
                     directions for that purpose, were the reasons which occasioned my conducting
                     with him in the manner I have done. Ignorant of your Excellency’s intentions
                     respecting Mr Depeyster & being enabled to judge of them only from the
                     orders received I hastened to send him to West point, lest a writ of Habeas
                     Corpus directed to me as haveing charge of the prisoner might have added to the
                     difficulty of removing him from this state & that the determination of
                     an affair of so much importance might be submited to your Excellency, I am
                     informed that Cadmus is in New York which I am very sorry for but your
                     Excellency may be assured that every circumstance we are or may be possesed of,
                     which may tend to the conviction of Depeyster shall be made known to the Court
                     by Col. Ogden or my Self.
                  Capt. Asgill has been at Chatham hitherto, but not free from any
                     constraint, as your Excellency has been informed. I have ordered him to the
                     Huts to be confined agreeable to orders. He hourly expects letters from his
                     friend which I expect will be delayed untill the sentence of the court is
                     known, which has been sitting some days in New York for the trial of Lipencut
                     Genl Paterson is president of the court who is said to have prejudged the matter
                     unfavourable to Lipencut.
                  Capt. Schaak of the 57th Regt whom your Excellency mentions in
                     your last letter, is now at the Huts in close confinement, he is not wounded as
                     reported but was indulged by Mr Adams to continue at Eliz. Town until his
                     servant & baggage could be sent him from Sandy Hook.
                  Two days since all the refugee corps left Staten Island and are I
                     am informed Stationed at Powlas hook, two british Regiments supply their places
                     upon the Island.
                  Enclosed are the proceedings of A Court martial upon George Cook
                     a repeated offender and who I beleive to be a very proper object to make an
                     example of. I am Your Excellencys Most Obedient & Very Humble servent
                  
                     Elias Dayton
                     
                  
               